Citation Nr: 1624203	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  14-31 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 60 percent prior to January 24, 2013, for a systolic heart murmur with mitral valve prolapse to include valvular heart disease.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1958 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In July 2014, the agency of original jurisdiction (AOJ) partially granted the Veteran's claim for an increased rating for a systolic heart murmur with mitral valve prolapse and assigned a rating of 100 percent, effective January 24, 2013.  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for an increased rating prior to January 24, 2013 has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that, in February 2007, the Veteran appointed the Disabled American Veterans as his accredited representative via a properly completed Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).  In November 2013, VA received correspondence from Stefanie DeMario stating that she had been retained by the Veteran in the instant matter.  However, Ms. DeMario has not been accredited by VA's Office of General Counsel.  See 38 C.F.R. § 14.629(b) (2015).  In an April 2016 letter, the Veteran was informed that Ms. DeMario was not accredited by VA's Office of General Counsel and that VA would assume that he was unrepresented if the Veteran or his new representative did not contact VA within 30 days.  The Veteran did not respond to this letter.  Therefore, the Veteran is considered to be proceeding pro se.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his August 2014 substantive appeal, the Veteran requested a Board hearing at his local VA office (Travel Board).  However, in correspondence received in January 2015, the Veteran indicated that he desired a Board videoconference hearing.  There is no indication that such hearing has been scheduled or that the Veteran has withdrawn his request.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  As the AOJ schedules Board videoconference hearings, a remand of this matter to the AOJ for scheduling of the requested hearing is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing in accordance with his request, notifying him of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

